Case 1:17-cv-00075-N/A Document16 Filed 08/31/21 Page 1of2

U.S. Department of Justice

Civil Division

 

 

International Trade Field Office Phone 212-264-9230
Commercial Litigation Branch Fax 212-264-1916
26 Federal Plaza Room 346

New York, New York 10278-0140

AJV:KN

August 16, 2021

Mr. Mario Toscano
Clerk of the Court
United States Court
of International Trade
One Federal Plaza
New York, NY 10007

Re: DSM Nutritional Products, Inc. v. United States
Court Nos. 10-00268, etc., as per attached schedule

Dear Mr. Toscano:

The parties have agreed that the enclosed documents are suitable for use as duplicates for
the missing entry papers for the actions referenced on the attached schedule. We therefore
request that you place them in the official court files as reconstructions of the entries.

Very truly yours,

4 [ex Qicle rf mH Vj Yc de Twe ide
Alexander J. Vanderweide ***
Senior Trial Attorney
International Trade Field Office

Enclosures
Case 1:17-cv-00075-N/A Document16 Filed 08/31/21 Page 2 of 2

DSM Schedule of Court Nos.

10-00268
11-00287
15-00302
17-00239
17-00074
17-00075
